DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Acknowledgements
This Office Action is in response to Applicant’s response filed on January 15, 2021 (“January 2021 Response”).  The January 2021 Response contained, inter alia, claim amendments (“January 2021 Claim Amendments”) and “REMARKS” (“January 2021 Remarks”).
January 2021 Response was in response to the Examiner’s Restriction mailed November 17, 2020 (“2020 Restriction”).
Claims 1-21 are currently pending.
Claims 13-21 have been withdrawn.
Claims 1-12 have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on July 19, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Claims 1-12 in the reply filed in the January 2021 Remarks is acknowledged.  The traversal is on the ground(s) that “although claims 1-12 recite a 
This is not found persuasive because Claims 1-12 require (i) a test definition environment including a test deployment and data collection interface, and (ii) managing test deployments, which Claims 13-21 do not. Claims 13-21 require (i) a proposed change to one or more of: a product offering, a product display, an advertisement, or a digital content distribution, (ii) conditional acceptance of the proposed test, and (iii) upon acceptance of the proposed test, activating it for a selected duration, which Claims 1-12 do not.  Therefore, the two groups of claims do not overlap in scope.  Furthermore, Claims 1-12 have separate utility such as debugging software; Claims 13-21 have separate utility such as measuring conversions of advertisements.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, Claims 1-12 are directed to software per se.
Regarding Claim 1, one of ordinary skill in this art may interpret such claims as software per se.  To support the Examiner’s position that Claim 1 may be interpreted as software per se, the Examiner first notes that neither “platform” nor “environment” are lexicographically defined in the original specification.  
Second, using the broadest reasonable interpretation of “platform” and “environment” as set forth below, the Examiner finds that both a “platform” and “environment” may be interpreted as only software.  Additionally, the Examiner finds that neither the preamble nor body of Claim 1 positively recites at least one structural or physical ‘thing.’  Applicant is reminded that the MPEP states:
Non-limiting examples of claims that are not directed to one of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
MPEP §2106.03 I.
Because the claims recite only abstractions that are neither “things” nor “acts,” the claims are not within one of the four statutory classes of invention.1 Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
For additional guidance, see the USPTO memorandum2  by Hirshfeld, Andrew H., Deputy Commissioner for Patent Examination Policy titled Effective Today: New Interim Patent Subject Matter Eligibility Examination Instructions, August 24, 2009.3
To overcome this particular 35 U.S.C. §101 rejection and assuming such an amendment has support under 35 U.S.C. § 112 (a) paragraph, the Examiner recommends (by way of example only) Applicant amend Claim 1 and positively recite a piece of hardware or other tangible article in the body of the claim.  As always, if Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner at the telephone number listed below.

Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a metadata enrichment subsystem receiving the test data from the web traffic ingestion engine and applying metadata descriptive of one or more attributes of the test 
Claim 5 recites “a data storage system configured to store enriched test data received from the metadata enrichment subsystem and metrics generated by the metrics processing engine” however, there is no previous mention of “a metadata enrichment subsystem” in the claim.  Therefore, there is lack of antecedent basis for “metadata enrichment subsystem.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klimetschek et al. (US 2015/0100406 A1)(“Klimetschek”) in view of Tsemekhman et al. (US 10,417,658 B1)(“Tsemekhman”).

As to Claim 1, Klimetschek discloses a multivariate testing platform (“Systems and methods for editing, testing, and measuring electronic content components are provided,” Abstract) comprising: 
a test definition environment including a test deployment and data collection interface (webpage 401 which include UI 302, [0082], UI 402, [0085]) configured to: 
manage test deployments within a retail environment to a controlled subset of users (308b, 308c, [0082]) across a content delivery channels ([0082]); and 
receive test data from an analytics server (analytics service device 20) regarding user interaction regarding the test deployment (Fig.4-5, [0021], and [0086]), 
wherein the test definition environment includes a self-service test definition and analysis tool (“content targeting UI can include or be invoked by an authoring UI,” [0017]) configured to generate a user interface accessible by enterprise users ([0016]-[0017]), the user interface including a test definition interface useable to define a test selectable from among a plurality of test types (“the exemplary authoring UI 302 can be used to create new experiences and change an existing experience 308c selected in the experience switcher 204,” [0083]) and an analysis interface graphically displaying test results based on the test data from the analytics server (see Fig.4, and [0085]), the test results attributing at least a portion of sales lift to a content delivery channels and being associated with a set of test subjects, the test subjects tracked across a content delivery channels (Fig.4 and [0088]).
Klimetschek does not directly disclose a plurality of content delivery channels.
Tsemekhman teaches a plurality of content delivery channels (C.6, L.3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimetschek by the feature of Tsemekhman and in particular to include in Klimetschek’s content delivery channel, the plurality of content delivery channels, as taught by Tsemekhman.
A person having ordinary skill in the art would have been motivated to combine these features because “multiple channels can be used in an advertising campaign and can be periodically evaluated based on their causal ROI, where additional resources can be allocated to the channels demonstrating higher causal ROI” (C.6, L.9-13, Tsemekhman).

As to Claim 2, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses a streaming data ingestion engine configured to receive the test data from the analytics server (“analytics UI 402 also displays graphs 426b-d of metrics and statistics for instances 420b-d (i.e., different experiences)” [0086]).

As to Claim 3, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses a metadata enrichment subsystem (“an Application Programming Interface (API) [0126]) receiving the test data from the web traffic ingestion engine and applying metadata descriptive of one or more attributes of the test data (“call a method or add an attribute in the source code of the component and/or to add metadata to component to describe what properties and events can be tracked,” [0126]).

As to Claim 4, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses a metrics processing engine (“auto mode,” [0117]) configured to generate a plurality of metrics based on enriched test data ([0117]).

As to Claim 5, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses a data storage system configured to store enriched test data received from the metadata enrichment subsystem and metrics generated by the metrics processing engine (“Web pages with the image included are launched and are analytics-enabled because instances of the image in the web pages send the map-identified tracked information to a collector instance that makes the information available to receivers that send the information to the specified (in the mapping) external analytics service” [0126]).

As to Claim 6, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses wherein the test data comprises web traffic associated with a test deployment, the test deployment defining a test group and a control group ([0036]-[0037]).

As to Claim 7, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses wherein the plurality of test types includes one or more of: a pre/post test, an event test, a session test, a visitor test, a known user tests, a targeted audience test (female under 30: 308b, female over 30: 308c), or a geographic region-specific test (Fig.3, [0083]).

As to Claim 9, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses wherein the test definition environment manages a test deployment across a plurality of test deployment stages ([0107]).

As to Claim 10, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses wherein the plurality of test deployment stages include a proposed test stage (editing/authoring stage, [0108]-[0111]), an approved test stage (test and target stage, [0113]), a live test stage (live stage, [0114]), a completed test stage (auto mode, [0116]), and an archived test stage ([0112]).

As to Claim 11, the Klimetschek/Tsemekhman combination discloses as discussed above.  Klimetschek further discloses wherein the analysis interface graphically displays test results associated with one or more selected channels of the plurality of content delivery channels (Fig.4 and [0085]).

As to Claim 12, the Klimetschek/Tsemekhman combination discloses as discussed above.  Tsemekhman teaches wherein the one or more selected channels includes at least one channel that is different from a channel associated with the test deployment (“receiving causal conversion metrics corresponding to a plurality of advertising channels other than the advertising channel” C.3, L.41-43).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klimetschek in view of Tsemekhman and further in view of Glover et al. (US 2017/0017989 Al)(“Glover”).

As to Claim 8, the Klimetschek/Tsemekhman combination discloses as discussed above.  
Klimetschek does not directly disclose wherein the test definition environment is communicatively connected to a retail environment including an online retail environment and a point of sale environment, the test definition environment configured to deploy a test to at least one of the online retail environment or the point of sale environment and receive traffic information from the analytics server responsive to the test.
Glover teaches a test definition environment is communicatively connected to a retail environment including an online retail environment and a point of sale environment ([0118]), the test definition environment configured to deploy a test to at least one of the online retail environment or the point of sale environment and receive traffic information from an analytics server responsive to the test ([0165]-[0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klimetschek/Tsemekhman combination by the feature of Glover, and in particular, to include in the Klimetschek/Tsemekhman combination, the test definition environment is communicatively connected to a retail environment including an online retail environment and a point of sale environment, the test definition environment configured to deploy a test to at least one of the online retail environment or the point of sale environment and receive traffic information from the analytics server responsive to the test, as taught by Glover.
A person having ordinary skill in the art would have been motivated to combine these features because “optimizing promotions in a manner that results in cost-effective, high-return, and timely promotions to the general public” ([0033], Glover).

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation of the claims4.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
configure: “to set up for operation esp. in a particular way.” Webster's Tenth New Collegiate Dictionary, Merriam-Webster Inc., Springfield MA, 1997.
configuration: “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both. Note: May refer to a hardware configuration or software configuration.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
environment: “(9) (A) A general term relating to everything that supports a system or the performance of a function.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, Seventh edition, Standards Information Network IEEE Press, Dec. 2000.
platform: “A system that can be used to deliver services, e.g. a communications network is a platform for delivering information” Dictionary of Business, edited by P. H. Collin, A&C Black, 4th
system: “A collection of interacting, interrelated, or interdependent elements forming a collective, functioning entity.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, Seventh edition, Standards Information Network IEEE Press, Dec. 2000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        
April 24, 2021

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 35 U.S.C. §101 defines four categories of inventions that Congress deemed to be the appropriate subject matter of a patent; namely, processes, machines, manufactures and compositions of matter. The latter three categories define “things” (or products) while the first category defines “actions” (i.e., inventions that consist of a series of steps or acts to be performed).
        2 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing examiners to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        3 Available at https://www.uspto.gov/sites/default/files/patents/law/comments/2009-08-25_interim_101_instructions.pdf
        4 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.